United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Millbrae, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1298
Issued: March 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 23, 2019 appellant filed a timely appeal from a May 7, 2019 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). The most recent merit decision was a
Board decision dated November 5, 2018, which became final after 30 days of issuance and is not
subject to further review.1 As there was no merit decision issued by OWCP within 180 days of
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

20 C.F.R. § 501.6(d); see M.E., Docket No. 18-0215 (issued November 5, 2018).

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On October 20, 2017 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his left knee on November 11, 2014 while in the
performance of duty “at a tree root in front of a house … while delivering mail in the rain and
dark.” The employing establishment controverted the claim alleging that appellant’s supervisor
was not aware of the incident. It also controverted continuation of pay, as the injury was not
reported on a Form CA-1 within 30 days following the injury.
In a development letter dated October 26, 2017, OWCP advised appellant of the factual
and medical deficiencies of his claim. It informed him of the evidence necessary to establish his
claim and provided a questionnaire for his completion regarding the circumstances of the injury.
OWCP afforded appellant 30 days to respond.
The employing establishment submitted a statement confirming that appellant had
delivered mail on November 11, 2014.
In a March 13, 2015 report, Dr. Alberto Bolanos, a Board-certified orthopedic surgeon,
described February 17, 2015 left knee magnetic resonance imaging (MRI) scan findings. His
diagnoses included left knee medial meniscal tear and chondromalacia of the trochlea. Dr. Bolanos
performed left knee meniscus arthroscopic repair and chondroplasty on April 13, 2015. In a
follow-up report dated June 11, 2015, he indicated that appellant was still having some pain in his
left knee, but less than previously.
The record also contains disability notes signed by Dr. Bolanos indicating that appellant
was seen on December 16, 2014, and February 13 and June 11, 2015.
By decision dated December 5, 2017, OWCP determined that appellant was not entitled to
continuation of pay (COP) for the period November 12 to December 26, 2014 as his injury was
not reported on a form approved by OWCP within 30 days following the alleged injury.
By decision dated December 5, 2017, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the November 11, 2014
employment incident occurred as alleged.
On December 19, 2017 appellant requested reconsideration. In an accompanying
statement, he maintained that he had immediately reported his injury to his supervisor who asked
him to continue working and finish delivering the mail. Appellant indicted that he had no choice,
but to continue to work, and had not gone to the doctor that day because he had to pick up his
children at school. He indicated that he started having severe pain, but his supervisor rejected his

3

M.E., supra note 1.

2

requests for days off. Appellant alleged that his supervisor had not documented his injury when
he reported it.
By decision dated January 3, 2018, OWCP denied appellant’s request for reconsideration
without conducting a merit review.
Appellant filed an appeal with the Board on January 19, 2018. By decision dated
November 5, 2018, the Board affirmed the January 3, 2018 and December 5, 2017 decisions
regarding denial of reconsideration and performance of duty. The Board affirmed as modified the
December 5, 2017 decision regarding the COP. The Board found that appellant had not met his
burden of proof to establish a traumatic injury in the performance of duty on November 11, 2014,
and that he was therefore not eligible for COP. The Board further found that OWCP properly
denied appellant’s request for reconsideration of the merits of his claim.
On April 5, 2019 appellant requested reconsideration with OWCP. He submitted
additional evidence, including evidence previously of record. Newly submitted evidence consisted
of an undated report in which Dr. Bolanos indicated that appellant underwent left knee surgery on
April 13, 2015. Appellant also submitted a March 12, 2019 letter from him to an employing
establishment supervisor asking for confirmation that he reported the November 2014 injury. In a
statement dated March 15, 2019 he explained that while delivering mail on November 11, 2014,
he injured his left knee on a tree that was newly cut and a branch half cut, close to a walkway in
front of a house. Appellant noted that he had reported the incident to his supervisor, but was
ordered to continue working. He further noted that he had not sought medical care until it became
severe, and this led to his April 13, 2015 surgery.
By decision dated May 7, 2019, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System. Chapter 2.1602.4b

3

considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim.
With his April 5, 2019 reconsideration request, appellant submitted a statement in which
he documented the events of November 11, 2014, claiming that he injured his left knee on a newly
cut tree branch while delivering mail that day. He further explained that he had reported the injury
to his supervisor.
The Board finds that appellant’s March 15, 2019 response to the development
questionnaire is new and relevant evidence on the issue of whether the November 11, 2014 incident
had occurred as alleged, as it provides further detail as to the circumstances of the incident.9 As
such, the Board finds that OWCP improperly denied a merit review in its decision of May 7, 2019.
Appellant’s statement is relevant and pertinent new evidence not previously considered by
OWCP.10
The Board accordingly finds that appellant met the third above-noted requirement of
20 C.F.R. § 10.606(b)(3) in his April 5, 2019 reconsideration request. Consequently, the Board
finds that OWCP improperly denied merit review pursuant to 20 C.F.R. § 10.608.11 The case shall
therefore be remanded to OWCP for further consideration of the merits of appellant’s claim to be
followed by an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim.

7

20 C.F.R. § 10.606(b)(3); see G.L., Docket No. 19-0620 (issued September 3, 2019).

8

Id. at § 10.608.

9

See N.D., Docket No. 18-0753 (issued January 17, 2020).

10

R.M., Docket No. 19-0543 (issued December 23, 2019).

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: March 18, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

